UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7537



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES DONALD WATSON,

                                             Defendant - Appellant.



                              No. 00-6146



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES DONALD WATSON,

                                             Defendant - Appellant.



Appeals from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. William L. Osteen, Dis-
trict Judge. (CR-94-139, CA-97-835-1)


Submitted:   March 31, 2000                 Decided:   July 19, 2000
Before WILKINS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


No. 99-7537 dismissed and No. 00-6146 affirmed by unpublished per
curiam opinion.


James Donald Watson, Appellant Pro Se. Benjamin H. White, Jr.,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 99-7537, James Donald Watson seeks to appeal the

district court’s orders denying his motion filed under U.S.C.A.

§ 2255 (West Supp. 2000) and his motion for a certificate of

appealability.

     The district court’s order denying Watson’s § 2255 motion was

entered on the docket on June 16, 1998, and we construe his July 2,

1998 motion for a certificate of appealability as a timely notice

of appeal from that order.    See Smith v. Barry, 502 U.S. 244, 248

(1992).   Nonetheless, we conclude that the district court properly

denied Watson’s § 2255 motion based upon the report and recom-

mendation of the magistrate judge.    Because Watson fails to make a

substantial showing of the denial of a constitutional right as to

his various claims of trial error and ineffective assistance of

counsel, we deny a certificate of appealability and dismiss the

appeal as to the court’s denial of § 2255 relief.   We further dis-

miss Watson’s appeal from the district court’s order denying a cer-

tificate of appealability for the same reason.

     In No. 00-6146, Watson appeals the court’s order denying his

request for a hearing on his motions for an in camera inspection of

documents and for the court to order the disclosure of certain

documents. We affirm the court’s order denying Watson a hearing on

the reasoning of the court.   See United States v. Watson, Nos. CR-

94-139; CA-97-835-1 (M.D.N.C. Jan. 3, 2000).


                                  3
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                        No. 99-7537 - DISMISSED

                                        No. 00-6146 - AFFIRMED




                                4